Hall, Judge.
Georgia Laws 1960, pp. 289, 670 (Code Ann. § 56-2427) provides that failure or refusal by an insurer to furnish forms for proof of loss for completion by the insured upon written notice of a loss shall constitute waiver of the right of the insurer to require proof of loss. See Progressive Mut. Ins. Co. v. Burrell Motors, Inc., 112 Ga. App. 88, 89 (143 SE2d 757); Travelers Fire Ins. Co. v. Robertson, 103 Ga. App. 816 (120 SE2d 657).
The evidence before the court in this case on the defendant insurer’s motion for summary judgment showed that three or four days after the fire loss the insured’s husband gave for her to the insurer’s adjuster some invoices and a list of losses in writing, itemized according to quantities and prices of merchandise. These invoices were accepted by the insurer without any demand for further or specific notice. Nor was there any evidence that the insurer thereafter furnished forms for proof of loss for completion by the insured or asked for any more information or papers. Under these circumstances, the supplying of invoices and list of items claimed to have been lost in the fire is deemed to amount to a written notice as required by Code Ann. § 56-2427. “This requirement of notice is intended merely to give the insurer information upon which it may take prompt action in commencing an investigation, and if the company does not take immediate action, it does so to its detriment.” Mitchell, Georgia Law on Insurance, 512, § 104-101.

*521
Felton, C. J., and Eberhardt, J., concur.

Argued March 6, 1967 —
Decided March 17, 1967
Rehearing denied March 30, 1967 —
B. Wilson Smith, Jr., John H. Smith, for appellant.
“The burden is upon the moving party to establish a lack oí genuine issue of fact and the right to a judgment as a matter of law, and any doubt as to the existence of such an issue is resolved against the movant.” Holland v. Sanfax Corp., 106 Ga. App. 1, 4 (126 SE2d 442).
There being a genuine issue of fact as to whether the insurer waived its rights to require proof of loss by failing to furnish insured with forms therefor, the trial court did not err in overruling the defendant's motion for summary judgment.

Judgment affirmed.